Citation Nr: 0927487	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is unable to secure or follow 
gainful employment as a result of his nonservice-connected 
disabilities to include degenerative disc disease and 
depression.  

Nonservice-connected pension benefits are provided to a 
veteran with honorable active military service of 90 days or 
more during a period of war, which is not in dispute here, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's willful 
misconduct and who meets certain annual income limitation 
requirements.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3, 4.17 (2008).  

Total disability ratings for pension may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of nonservice-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

The Board observes that the Veteran has not been provided 
with a VA examination to evaluate the severity of the 
Veteran's nonservice-connected disabilities.  The medical 
evidence contained in the Veteran's VA treatment records do 
not provide sufficient detail of the Veteran's various 
disabilities to rate under VA's Schedule for Rating 
Disabilities.  VA regulations provide that "[f]or the 
application of this schedule, accurate and fully descriptive 
medical examinations are required."  38 C.F.R. § 4.1.  Thus, 
a VA examination is necessary in order to determine the 
current severity of all of the Veteran's nonservice-connected 
disorders.

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate any outstanding 
VA treatment records from May 2006 to 
the present with the Veteran's claims 
file.  

2.	Thereafter, the Veteran should be 
provided with a general VA examination 
and a psychological examination to 
determine the current severity of all 
of his nonservice-connected disorders.  
The claims folder must be made 
available to the examiners for review 
before the examinations and the 
examiners must indicate in the 
examination report that the Veteran's 
claims folder was reviewed prior to the 
examinations.  Any diagnosed disorder 
must be evaluated for the specific 
purpose of assessing their relative 
degree of industrial impairment, in 
light of the Veteran's medical and 
vocational history.  All tests and 
studies deemed necessary by the 
examiners should be conducted in 
conjunction with the examinations and 
all clinical findings must be reported 
in detail.  The examiners should 
provide an opinion on whether the 
Veteran is unable to work due to his 
nonservice-connected disorders and 
indicate which nonservice-connected 
disorders affect his ability to 
maintain employment.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

